Citation Nr: 1103604	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the 
Army from May 1960 to November 1960 and on active duty in the 
Navy for 20 days in March 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs in Winston-
Salem, North Carolina.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
	

FINDINGS OF FACT

1.  The competent and credible evidence reflects that the Veteran 
incurred acoustic trauma from artillery training during his 
period of ACDUTRA with the Army from May 1960 to November 1960.

2.  The medical evidence shows that the Veteran currently suffers 
from tinnitus and competent lay evidence establishes onset of 
symptoms immediately following acoustic trauma during a period of 
ACDUTRA.


CONCLUSION OF LAW

Tinnitus was incurred while serving on ACDUTRA.  38 U.S.C.A. §§ 
101(22)-(24), 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, with 
respect to the claim for service connection for tinnitus, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Legal Criteria and Analysis

The Veteran has filed claims of entitlement to service connection 
for tinnitus and bilateral hearing loss.  The hearing loss claim 
will be discussed in the REMAND section below.  He contends that 
his tinnitus began during a period of active duty for training 
(ACDUTRA) and is a result of noise exposure during service, 
specifically his artillery training.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  
Generally, this requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service 
connection may be established either by showing that a chronic 
disability or disease was incurred during service and later 
manifestations of such chronic disability or disease are not due 
to intercurrent cause(s) or that a disorder or disease was 
incurred during service and there is evidence of continuity of 
symptomatology which supports a finding of chronicity since 
service.  38 C.F.R. § 3.303(b).

Pertinent to the instant appeal, active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from injury or disease 
incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24) (West 2002); 38 C.F.R. §§ 3.6(a) and (c) (2010).  It also 
includes any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(23) and (24) (West 2002); 38 C.F.R. §§ 3.6(a) and (d) (2010).

Initially, the Board observes that it has no reason to doubt the 
credibility of the Veteran's lay assertions of in-service 
exposure to loud noise, specifically artillery fire, during 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Service personnel records reflect 
that the Veteran completed basic training and artillery training 
from May to November 1960.  The Veteran submitted lay statements 
from himself and others corroborating artillery training at Ft. 
Sill, Oklahoma.  His discharge certificate lists the location of 
discharge as Ft. Sill and indicates he was transferring to an 
artillery unit in the North Carolina National Guard.  As such, 
the Board concludes that the Veteran's contentions of acoustic 
trauma while serving on ACDUTRA are sufficiently corroborated by 
the record.  See 38 U.S.C.A. § 1154(a) (West 2002) (due 
consideration must be given to the places, types, and 
circumstances of a veteran's service).

The Veteran has a current diagnosis of tinnitus, as reflected in 
the notes of the VA examiner in January 2007.  The examiner 
associated the etiology of the Veteran's tinnitus with date of 
onset, which was recorded by the examiner as approximately 10 
years ago.  At that time, the examiner did not have access to the 
claims file.  The Board notes that the Veteran has asserted his 
hearing loss and tinnitus symptoms became "very evident" to 
himself and those around him in the past 8 to 10 years.  The 
examiner may have misinterpreted this statement to mean that is 
when the Veteran's symptoms began.  Based upon this erroneous 
onset date over forty years post-service, the examiner indicated 
that the tinnitus was more likely related to post-service noise 
exposure or other factors such as normal aging.  However, as 
noted above, the Veteran contends that he first noticed a 
subjective decrease in his hearing and ringing in his ears during 
his artillery training at Ft. Sill.  He indicates that he had 
difficulty sleeping at night due to the ringing and requested to 
go to sick call, but his sergeant denied the request.  The onset 
date alleged by the Veteran is supported by lay statements from 
family members, friends and fellow soldiers.  The Board has no 
reason to doubt the credibility of these numerous and consistent 
statements corroborating the Veteran's own lay statements 
regarding the date of onset.  There is no evidence the Veteran 
had tinnitus prior to entering the period of ACDUTRA when the 
condition is alleged to have begun.  The Veteran was afforded an 
exam at the beginning of his ACDUTRA with the Army.  A review of 
his induction examination, dated in November 1963, reflects that 
the Veteran was qualified for full military duty with a normal 
clinical evaluation of the ears, scores of fifteen out of fifteen 
in the whisper voice test bilaterally, and no diagnosis of 
tinnitus is listed in the summary of defects and diagnoses.  
Based upon the circumstances of the Veteran's service and the 
above mentioned support, the Board finds the Veteran to be 
credible in his report of tinnitus symptoms and their onset 
during his 1960 period of ACDUTRA.  

The January 2007 VA examination report contains a medical opinion 
which diagnoses current tinnitus and offers an opinion regarding 
the etiology of the disability.  While the opinion is negative, 
the examiner explicitly relied upon the association between date 
of onset of symptoms and the etiology of the condition.  With the 
benefit of additional information that was unavailable to the 
examiner at the time she rendered her opinion, the Board finds 
that the date of onset was not "approximately 10 years ago," 
but, instead, during a period of ACDUTRA in 1960.  Therefore, the 
Board is of the opinion that there is at least an approximate 
balance of positive and negative evidence as to the issue of 
whether his current tinnitus disability was incurred as a result 
of an injury incurred in line of duty.  Affording all reasonable 
doubt in favor of the Veteran, the Board finds that service 
connection for tinnitus should therefore be granted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary to obtain another 
medical opinion regarding the etiology of the Veteran's hearing 
loss.  A new opinion is needed because it does not appear that 
the VA examiner's opinion was based on an accurate and complete 
medical history of the Veteran's hearing.  In this regard, prior 
to November 1967, audiometric results were reported in standards 
set forth by the American Standards Association (ASA).  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  Thus, all of the audiograms provided 
in the Veteran's service treatment records are assumed to reflect 
ASA standards.  Since VA evaluates current hearing loss in ISO-
ANSI standards, the Veteran's service audiograms must be 
converted before any opinion(s) as to etiology is provided.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant 
inquiry when assessing the probative value of a medical opinion 
is whether the opinion reflects application of medical principles 
to an accurate and complete medical history) (emphasis added).  
The conversion of the Veteran's service audiograms is relevant to 
the current claim because conversion of the October 1960 
separation audiogram reveals that although the Veteran's hearing 
does not constitute a disability for VA compensation purposes, it 
does demonstrate abnormal hearing.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993)  (noting that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss); 38 C.F.R. § 3.385 (2010).  

The Board notes that since the Veteran's separation exam was 
conducted in October 1960, prior to November 1, 1967, the 
Veteran's audiology results on his separation exam are presumed 
to be in ASA units, verses the current ISO-ANSI units.  The 
examiner stated that the Veteran's hearing was within normal 
limits at discharge, but did not indicate whether she was aware 
the results were in ASA units versus ISO-ANSI units.  A key 
factor in the VA examiner's opinion was that, based upon 
audiology results obtained at the time of the Veteran's 
discharge, the Veteran's hearing was "within normal limits" at 
separation.  In addition, the opinion did not address the lay 
statements of the Veteran and others regarding his in-service 
exposure to artillery fire without hearing protection and the 
decrease in the Veteran's hearing noted upon his return from 
artillery training.  Given that the results used by the examiner 
in forming her opinion were not accurate and the history 
supported by lay statements was not addressed, a new opinion is 
required to give due consideration of the accurate and complete 
medical history of the Veteran.

To assist the audiologist on remand, the Board has provided 
conversions of all service audiograms below.  (The ISO-ANSI 
standards are represented by the figures in parentheses.)

The converted results of the October 1960 separation exam:

Hertz
250
500     
1000     
2000     
4000     
8000     
Right                
10(25
)
10(25)    
10(20)   
10(20)     
10(15)     
10(20)      
Left                  
10(25
)
10(25)    
10(20)   
10(20)     
10(15)     
10(20)      

The converted results of the March 1962 Navy entrance exam:

Hertz
500
1000
2000
3000
4000     
6000
Right                
25(40
)
35(45)
35(45)
45(55)
45(50)
45(55)
Left                  
30(45
)
35(45)
30(40)
45(55)
45(50)
45(55)


Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran's claims file to the same 
audiologist (or another appropriate 
clinician, if she is not reasonably 
available) for the purpose of ascertaining 
an opinion regarding the etiology of any 
current bilateral hearing loss and the 
relationship, if any, to his service 
connected tinnitus.  The claims file, 
including a copy of this remand, must be 
made available to the reviewing clinician, 
and the opinion should reflect that the 
claims file was reviewed.  After reviewing 
the record, the VA clinician should opine 
as to whether the Veteran's hearing loss 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's 
ACDUTRA or active military service, 
including acoustic trauma incurred as a 
result of noise exposure; specifically 
four months of artillery training without 
hearing protection.  If it is determined 
that current hearing loss is less likely 
than not related to ACDUTRA or to active 
service then the VA clinician should opine 
as to whether the Veteran's hearing loss 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
proximately due to or chronically worsened 
by his service connected tinnitus.  A 
detailed rationale should be provided for 
all opinions, and should reflect 
consideration of both lay and medical 
evidence, including the converted service 
audiogram results from the Veteran's 
separation physical, the lay statements 
from the Veteran and a fellow soldier 
regarding the incident with the Howitzer 
105 and 155 cannons, as well as statements 
from friends and family that the Veteran's 
hearing was noticeably worse after 
returning from artillery 
training.***NOTE: The Veteran's service 
audiograms are presented in ASA units. 
Conversion to ISO- ANSI units is 
provided in the body of the Board's 
remand.  

2.	Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


